DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 11 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28, 29, 35, 38, and 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 28, 38, and 44 each recite the limitation "corresponding to the layer of PVDF".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claims do not introduce the claimed “layer of PVDF”.  The Examiner suggests amending the claims by replacing the phrase “corresponding to the layer of PVDF” with the phrase “corresponding to the at least one layer including functionalized PVDF”.  Claims 29, 35, 41-43, and 45 are rejected for depending from indefinite claim 28, 38, or 44.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 28, 29, 38, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qui et al., US 2014/0012193 (“Qui”) in view of Quillin, US 2009/0326647 (“Quillin”)(both references previously cited).
Regarding claims 28, 38, and 44, Qui discloses a catheter comprising a tubular shaft member (i.e. an elongated structure) having distal, transitional, and proximal portions wherein a Y-shaped branched Luer connection is connected to an end of the proximal portion [abstract, 0001, 0038, Fig. 1].  The shaft member reads on the claimed elongated structure.  Given that a Y-shape branched Luer connection can be grabbed by a user’s hand, it reads on the claimed handle.  The shaft member (including all three portions) comprises an inner core layer (i.e. the inner layer) made from a first material and an outer layer made from a second material [abstract, 0034].  The first material which forms the inner core layer may be a nylon resin (i.e. is a polymeric layer) [0067].  The second material which forms the outer layer may be a polyvinylidene fluoride resin (PVDF) (i.e. is a polymeric layer) [0069]. Qui teaches that an intermediate layer positioned between the core layer and the outer layer may be included to tie or bond the core and outer layers together [0070]. 
Qui is silent regarding the shaft member having a layer comprising a functionalized PVDF resin.
Quillin discloses a functionalized PVDF copolymer which is suitable for use in producing medical devices including catheters and which exhibits enhanced adhesion [abstract, 0014, 0023, 0032, 0033].  The functionalized PVDF copolymer is formed by grafting an unsaturated monomer comprising at least one polar functional group to a PVDF polymer [0023-0025]. Quillin teaches using the functionalized PVDF copolymer to form a tie layer which provides enhanced adhesion between a substrate layer and another layer which maybe a layer of PVDF [0029, 0033, Fig. 3]. 
Qui and Quillin are both directed towards multilayer catheters comprising a PVDF layer disposed on another layer. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the catheter of Qui by forming the intermediate layer of the distal, transitional, and proximal portions from the functionalized PVDF copolymer taught by Quillin because it was art recognized to be suitable as a tie layer material in medical devices comprising a PVDF layer (see MPEP 2144.07).  
The catheter would have comprised an elongated structure comprising a distal, transitional, and proximal portion each of which comprises an inner polymeric core layer, an intermediate layer, and an outer polymeric layer.  The intermediate layer would have been formed from a functionalized PVDF.  
The intermediate layer of the distal portion of the resulting catheter would have read on the layer including a functionalized PVDF recited in claim 28.  Since the functionalized PVDF is formed by grafting a PVDF polymer with a monomer comprising at least one polar functional group it would intrinsically be a polar polymer.  As such, 
The intermediate layer of the transitional portion of the resulting catheter would have read on the layer including a functionalized PVDF recited in claim 38. The intermediate layer of the proximal and distal portions of the catheter would have read on the proximal and distal portion polymeric layers formed from a polar polymer recited in claim 38.
The intermediate layer of the distal portion of the resulting catheter would have read on the layer including a functionalized PVDF recited in claim 44. The intermediate layer of the proximal portion of the catheter would have read on the proximal portion polymeric layer formed from a polar polymer recited in claim 44.
Regarding claims 29 and 41-43, Quillin teaches that the functionalized PVDF copolymer may be a PVDF-HFP copolymer wherein the functionalization is due to grafting with maleic anhydride [0024, 0025, claim 6].
Regarding claims 35 and 45, the nylon inner core layer of the distal portion disclosed by Qui reads on the claimed inner polymeric layer of the distal portion comprising nylon.

Claims 28, 29, 38, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quillin in view of Rosenman et al., US 2006/0135961 (“Rosenman”)(previously cited).
Regarding claims 28, 38, and 44, Quillin discloses a medical device comprising a substrate (i.e. an inner layer) disposed on which is an inner coating layer (i.e. a middle layer) and an outer coating (i.e. an outer layer) [abstract, 0012, 0023, 0027-0029, 0033, 
Quillin is silent regarding the catheter comprising a handle.  
Rosenman discloses a catheter comprising a tubular section and a handle which is mounted to the proximal end of the tubular section [abstract, 0034, Fig. 1].  The handle comprises a lever which provides a means for steering the catheter [00034].
Quillin and Rosenman are both directed towards catheters.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the catheter of Quillin with the teachings of Rosenman by mounting a handle comprising steering lever to the proximal end in order to provide a means to steer the catheter.  
The catheter of modified Quillin would have comprised a shaft and a handle connected to the proximal end of the shaft which would have read on the claimed handle and elongate structure. Given that the elongated structure (i.e. the shaft) of essentially any catheter may reasonably be interpreted as comprising a distal portion, a transitional portion, and a proximal portion, the shaft of the catheter of Quillin reasonably comprises each of the claimed portions. The each of the distal, transitional, and proximal portions of the shaft would have comprised a polymeric substrate, an inner 
The inner polymeric coating of the distal portion of the catheter of modified Quillin would have read on the layer including a functionalized PVDF recited in claim 28.  Since the functionalized PVDF is formed by grafting a PVDF polymer with maleic anhydride it would intrinsically be a polar polymer.  As such, inner polymeric coating of the proximal portion of the catheter would have read on the proximal polymeric layer formed from a polar polymer recited in claim 28.
The inner polymeric coating of the transitional portion of the resulting catheter would have read on the layer including a functionalized PVDF recited in claim 38. The intermediate layer of the proximal and distal portions of the catheter would have read on the proximal and distal portion polymeric layers formed from a polar polymer recited in claim 38.
The inner polymeric coating of the distal portion of the resulting catheter would have read on the layer including a functionalized PVDF recited in claim 44. The intermediate portion of the proximal portion of the catheter would have read on the proximal portion polymeric layer formed from a polar polymer recited in claim 44.
 Regarding claims 29 and 41-43, Quillin teaches that the functionalized PVDF copolymer may be a PVDF-HFP copolymer wherein the functionalization is due to grafting with maleic anhydride [0024, 0025, claim 6].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,913,933. Although the claims at issue are not identical, they are not patentably distinct from each other because every element of the above indicated instantly pending claims is recited in claims 1 and 3 of US 9,913,933.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0261857 to Quillin et al. – discloses a catheter comprising an elongated shaft including a first and second polymeric layer wherein the polymer of the second polymeric layer is a functionalized PVDF [abstract, 0007-0010].

.

Response to Arguments
Applicant's arguments filed 2 February 2021 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the remarks Applicant asserts that Qui taken alone or in combination with Quillin does not teach or suggest the claimed catheter.  However, Applicant has not specifically pointed out what claimed feature(s) the combination of Qui and Quillin fails to teach.  It appears that Applicant is interpreting the functionalized PVDF taught by Quillin as being somehow different from a polar polymer, but Quillin fairly teaches that the disclosed functionalized PVDF polymer is formed by grafting PVDF with a polar group containing unsaturated monomer such as maleic anhydride.  As such, the Examiner reasonably interprets the functionalized PVDF polymer disclosed by Quillin as being both a polar polymer and a functionalized PVDF polymer.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782